DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 11, “when a current flows through the wire” should read --when a current first flows through the wire and heats the first material and the second material--
Claim 15, line 10, “wherein heating the deflectable member deforms the deflectable member” should read wherein a current first flows through the wire and heats the first material and the second material to deform the deflectable member--.
Authorization for this examiner’s amendment was given in an interview with Andrew Huah on 12/21/2020 and are reflected in the attachment.
Reasons for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “wherein each of the plurality of deflectable members has a bimetallic strip including a first material, a second material and a wire that runs in between and contacts the first material and the second material, and is configured to transform from a low-profile state to a deployed state, thereby bending the distal portion of the elongated 
The Examiner has cited Stockmoe (W.O. 9900060) and Cookston (U.S. Patent No. 5824031) as the most pertinent prior art reference, which teaches a similar deflectable member device comprising several of the limitations. However, upon further consideration and the amended claims, these references fail to teach “a wire that runs in between and contacts the first material and the second material” wherein “a current first flows through the wire and heats the first material and the second material”. The identified prior art describe catheters with deflective distal ends. Cookston describes a bimetallic element with a potential conductive element between the two materials. However, the applicant claims a current flowing through the wire between the first and second material, thus heating them. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794